 AIRPORT PARK HOTELLeeHotel Corp.d/b/a Airport Park HotelandReinaldo Zamora.Case 31-CA-17151September 13, 1989DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSCRACRAFT AND DEVANEYOn May 24,1989,Administrative Law JudgeBurton Litvack issued the attached decision. TheRespondent filed exceptions and a supporting brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings, findings,' andconclusions and to adopt the recommended Order.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent,Lee HotelCorp.d/b/a Airport Park Hotel, Inglewood, Cali-fornia,itsofficers,agents, successors,and assigns,shall take the action set forth in the Order,exceptthat the attached notice is substituted for that ofthe administrative law judge.'TheRespondent has excepted to some of the judge's credibility find-ings.TheBoard's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrectStandard DryWall Products,91NLRB 544 (1950), enfd 188 F 2d 362 (3d Cir. 1951).We have carefullyexamined the record and find no basis for reversingthe findings.In the absence of exception,we adopt the adverse inference drawn bythe judge to the Respondent's failure to call former manager Dan Jonesto testify.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe NationalLaborRelations Board has foundthat we violated the NationalLaborRelations Actand has ordered us to post and abide by this notice.WE WILL NOTdischarge employees because theyhave engaged in union or other protected concert-ed activities or because we suspect them of havingdone so.WE WILL NOTthreaten employees with leasingcertain operationsof the AirportPark Hotel, in-cluding its bar, unless they cease engaging in unionactivities.509WE WILL NOT interrogate our employees withregard to their union sympathies.WE WILL NOT in any like or related mannerinterfere with,coerce,or restrain employees in theexercise of their rights guaranteed by Section 7 ofthe Act.WE WILL reinstate Reinaldo Zamora,DanielleBell-Nagy,Robin Morrow,and Pedro Montero totheir former positions of employment or, if theseno longer exist,to substantially equivalent positionsand WE WILL make them whole for any wages lost,with interest,as a result of our discriminationagainst him or her.WE WILL remove from our files any referencesto the May 9, 1988 discharges of Zamora, Bell-Nagy,Morrow,and Montero,and notify each inwriting that this has been done and that evidenceof the discharge will not be used as a basis for anyfuture personnel actions against him or her.LEE HOTEL CORP.D/B/A AIRPORTPARK HOTELAnn Reid Cronin,Esq.,for the General Counsel.Michael W. Monk,Esq.andMiriam Teutsch,Esq., of LosAngeles, California, for the Respondent.DECISIONSTATEMENT OF THE CASEBURTON LITVACK,AdministrativeLaw Judge. Theunfair labor practice charge in the above-captionedmatter was filed by Reinaldo Zamora, an individual, onMay 10,1988.Having investigated the charge,on June22, 1988,1the Regional Director of Region 31 of the Na-tionalLabor Relations Board(the Board)issued a com-plaint, alleging that Lee Hotel Corp.d/b/a Airport ParkHotel(Respondent)engaged in unfair labor practiceswithin the meaning of Section 8(a)(1) and(3) of the Na-tional Labor Relations Act (the Act). Respondent timelyfiled an answer, denying the commission of any unfairlabor practices.Pursuant to a notice of hearing, whichaccompanied the above complaint,a trial was conductedby and before me on August 30 and 31, 1988, in Los An-geles, California.At said hearing,all parties were afford-ed the opportunity to examine and cross-examine wit-nesses, to offer into the record any relevant evidence, toargue their respective legal positions orally, and to fileposthearing briefs.The latter documents were filed byboth counsel for the General Counsel and counsel forRespondent and were carefully considered by me. Ac-cordingly,based on the entire record,including my ob-servation of the testimonial demeanor of the several wit-nesses2 and the posthearing briefs, I make the following'Unless otherwisespecified,all events herein occurred during calendaryear 1988.2 An unusual aspect of this case is that much of the testimony,provid-ed by boththe General Counsel and Respondent,was uncontrovertedContinued296 NLRB No. 70 510DECISIONS OF THENATIONALLABOR RELATIONS BOARDFINDINGS OF FACT1.JURISDICTIONRespondentis now,and has been at all times material,a California corporation, with an officeand place ofbusiness located in Inglewood,California,and, at said lo-cation, is engaged in the businessof operating a hoteland providing food and beverageservicesto the public.During thecourse andconduct ofits foregoing businessoperations,Respondent annually derives gross revenuesin excessof $500,000and sells andships goods or serv-ices valued in excessof $50,000 directly tocustomers lo-cated outside the State of California.Respondent admitsthat it isnow, andhas been at all times material, an em-ployer engagedin commerce and in a businessaffectingcommercewithin themeaning ofSection 2(6) and (7) ofthe Act.H. ISSUESThe complaintalleges that Respondent terminated fourindividuals(Zamora, Danelle Bell-Nagy, Robin Morrow,and Pedro Montero) on or about May 9, in violation ofSection 8(a)(1) and(3) of the Act, because each partici-pated in a union organizing campaign at Respondent'shotel and that, 3 days prior to saidunlawful discharges,Respondent engaged in conductviolativeof Section8(a)(1) ofthe Act by impliedlythreatening to terminatethe bar operationsat saidhotel facilityif employees se-lecteda union torepresent them and by interrogatingemployeesas to their union activities,sympathies, anddesires.Respondentdenies that the discharges of theabove individuals were,in anyway, motivated by what-everunion activitiesinwhich theymay have engagedand asserts that said discharges resulted from a change inthe method of operating the bar atthe hotel, said changehaving precededany unionor other protected concertedactivities.III.THE ALLEGED UNFAIR LABOR PRACTICESA. The FactsThe record establishes that the Airport Park Hotel(theHotel)islocated on South Prairie Avenue inInglewood, California,across the street from the Foruminwhich the Los Angeles Lakers professional basketballteam plays its home games,and is separated by a parkinglot from Hollywood Park RaceTrack;that the Hotelwas purchased by the Lee Hotel Corporation (the Cor-poration)on December 31, 1986;and that, at the time ofpurchase,the Hotel's facilities included a bar and lounge,a gift shop,a coffeeshop,banquet and meeting rooms,and a Chinese-style restaurant which was not in oper-ation. The record further establishes that the Corporationis closely held, that Charles Lee and his wife are its prin-cipals and jointly own all the outstanding shares of stock,Thus,Ihave not had the benefit of being able to base credibility resolu-tions upon the contrasting testimonial demeanor of conflicting and con-tradictorywitnessesNevertheless,as will become evident,the credibilityof the witnesses is directly at issue herein and resolutions of such havebeen made based upon the witness'demeanor and, in part,upon therecord as a wholethat the Corporation owns several types of businesses inaddition to hotels, and that theAirportPark Hotel wasthe initial hotel purchasedby theCorporation.3At alltimes material,Dan Jones was the Hotel's director of op-erationsand responsible for daytimemanagement;Charles Noh was thenightmanager;Rudy Tenveldonwas the executivechef;and Hoon Park was thedirectorof personnel,and all were admittedly supervisors withinthe meaning of Section2(11) of the Act. According toLee, his normal business routine is to visit the Hotel nomore than2 or 3times a month,and Jonesand Noh,both of whomhad equal authority,were in charge ofday-to-dayhotel business.On thispoint,Lee explainedthat "I'm not much involved in thehotel"and that it"mostly" was left to Jones andNoh. ("Theydon't reporttome everyday.") Thewitness added, however, thatwhen "major problems" occurred,Jones orNoh wouldtelephone him, and"then I involve with it."At the timeof the Corporation'spurchase of theHotel,4 although a collective-bargaining agreement hadrecently expired,the employees,including the bartendersand cocktail waitresses in the bar and lounge,were rep-resentedby Local 814 of theHotel and Restaurant Em-ployeesUnion.Notwithstanding that Lee entered intonegotiations for a successor agreement, his sentiments atthe time are revealedby thefollowing uncontrovertedtestimony of Robin Morrow,who had been employed asa cocktail waitress since December1983.According toher,Leemet with the Hotel's employeesshortly afterthe purchase,and "he told employees that the Union wasa waste of money and there was no point in paying dueswhereas he could help us out more than the Unioncould. And wewere encouraged not to "renew our con-tract."In fact, accordingto Lee, thenegotiationswithLocal814 continued through August1987when theyended without agreement.The Charging PartyZamora,who had been employed as a bartender since 1979,testi-fiedthat, in the midst of the unsuccessful contract bar-gaining,Local814 advised the Hotel employees "not toworry about [paying their union dues] because theycould never negotiate the contractwithMr.Lee."Thereafter,theHotel's employees ceased paying dues,Local 814apparently withdrew as the bargaining repre-sentative of said employees,and there was no union ac-tivity atthe Hotel until late Marchor early April 1988.At thattime, representativesof theHotel and Restau-rant EmployeesUnion (the Union)appeared outside theemployee entrance to the Hotel,distributed organization-al leaflets to employees,and solicited them to sign au-thorization cards forthe Union.Several Hotel employ-ees, includingMorrow and bartender Pedro Montero,who had workedin that capacity at the Hotel since 1978,signed such cards earlyinApril. The recordreveals thatthe union activity continued throughout April and intoa Subsequent to obtaining the Airport Park Hotel,the Corporation pur-chased the Amfac Hotel which is also located in the Los Angeles, Cali-fornia area4 The existing hotel employees were terminated at the time of purchaseand instructed to reapply for employment Apparently most,if not all,were immediately rehired but were forced to work for a probationaryperiod AIRPORT PARK HOTELMay, with employees continuing to execute authorizationcards,5 and that Respondent was well awareof it. Thus,Charles Lee testified that, "almost" at the end of April,Dan Jones telephoned him with the news that the Unionhad "people around the parking lot . . . going to contactmy employee" and asked what he should do. Lee in-structed Jones not to permit the organizers inside theHotel but to allow them to continue their activities in theparking lot.However, according to Lee, the Union didnot confine its organizing efforts to areas outside theHotel,and actually rented a room,using it to reach theemployees.Upon learning of the room rental from Jones,Lee instructed him to order any union agents to leavethe Hotel and, if they refused, to ask the police to evictthem.While there is no evidence that any of the bartendersand cocktail waitresses,other than executing authoriza-tion cards,engaged in any significant organizing activi-tiesduring the nascent union campaign in April andMay, there exists record evidence that, at the same time,they engaged in other protected concerted activities,conduct which clearly concerned Respondent.Such in-volved an individual, Sam Patel,who had been hired byLee in the capacity of "cash manager"to "check up" onemployee usage of the various Hotel cash registers, in-cluding the one in the Hotel bar, which was operated bythe bartenders. The record discloses that Patel, who hadbeen hired on approximately March 1,gradually beganconcentrating his activities in the bar area and that hewould normally station himself behind the bar, observingthe cash register and the work of the bartenders. Ac-cording to Charging Party Zamora, Patel was constantly"in our way" and employees would"bump into him allthe time."In addition,the bar employees were uncertainas to Patel's position,particularlywhether"he was incharge of us or not."Zamora discussed the situationwithMorrow and another cocktail waitress,DanelleBell-Nagy, who had worked in the cocktail lounge since1976, and,thereafter,spoke to Dan Jones in the latter'sofficewith regard to "Patel's position and what he wasdoing if he was behind the bar all the time."Jones ex-plained that Patel's job involved nothing more than"checking up on the cashiers."Zamora replied that thebar employees were upset that Patel seemed to be behindthe bar on a regular basis and suggested that he couldobserve by sitting at the counter.Zamora and Jonesended the conversation with the latter agreeing to meetwith the bar employees the next afternoon at 4 p.m.Zamora testified further that, rather than at the sched-uled time, Jones came into the bar area the next day at3:30 p.m. and spoke to him. Jones called the bartenders"a bunch of primadonna[s]"; the Charging Party deniedthat and said "we just want to know what's going onand what this Mr. Patel is doing behind the bar." Jonesresponded, saying, "if you don't like the way we're run-ning the place here is the front door,you know what todo." Zamora then suggested that the scheduled meetingbe canceled, but Jones said that he wanted the meetingto be held. A few minutes later, Rudy Tenveldon and6 ReinaldoZamora, who had worked for the Hotel since 1979 as a bar-tender,signed an authorizationcard for the Union on or about May 2511Charles Noh entered the lounge; however, before theemployee meeting began, the wife of Charles Lee "cameto the bar and said, 'close the bar and send everybodyhome."'Moments later,Dan Jones rescinded that in-struction and ordered the bar to remain open.Finally,with regard to this incident, Charles Lee testified that itoccurred in mid-April and that the scheduled meetingwith the bar employees was arranged by Dan Jones afterthe employees threatenedto "closedown"the bar overtheir difficulties with Sam Patel.With theunion organizing campaign ongoing for, atleast, 6 weeks, Dan Jones met with the bartenders andcocktailwaitresses in the bar area at 4 p.m. on Friday,May 6.6Present were Jones and Rudy Tenveldon andemployees Zamora, Morrow,Pedro Montero(a bartend-er at the Hotel since 1978), Bell-Nagy, and Donna Jett.Morrow,who described the meeting.as a "mandatory"one, testified that Jones began by asking if any of theemployees knew how to speak Cantonese and, when allasked why,statedbecause apparentlyMr. Lee iswell aware of theunionactivity.He is strictlyagainst the Union. Hedoes not like them.He willfight them if he has to ifhe doesn'tget some cooperation. . .from the em-ployees inthe barhe will lease it out.. .and itwill probablygo to a Chinaman.So you'd betterlearn howto speak Chinese.He said he wouldrathergivemoney to the employeesas far as raisesand benefits thanto pay lawyers to fight the Unionwhich he will do if he has to.According to Morrow, Jones added that Lee "does nottrustbartenders"and he "thinks all bartenders arethieves."After soliciting suggestions for improving barbusiness,Jones next said that"we were going to get araise June 1st....He said that there would be an eval-uation.And after the evaluation raises were to be distrib-uted on June 1st." Jones concluded by telling bartenderMontero that his hours would be restored and that hisschedule would be what it had been prior to May. PedroMontero7 testified that,at the meeting, Jones said, "Mr.Lee doesn't like the Union. . .because it cost a lot ofmoney. . . . And if the Unioncame to thehotel theywant to close[it]or they put condominiums or sell it tothe Chinese people. Then . . . we'd better start to learnCantonese." Also, Jones told Montero that he "wantedto give me my shift back."Asked whether a raise wasmentioned,Montero further testified that Jones said "hewanted to give a raise on June 1st."Also regarding this May 6 meeting,Reinaldo Zamoratestified that Jones began by asking the employees if theywanted him to be "straight up" with them. After gettingtheir assent to such an approach,Jones "started talking6 It is unclear whether Jones held similar meetings that day with anyother Hotel employees. Respondent's own unlawful refusal to offer rein-statment to the two employees was a material factor in creating the con-fusion that exists now whether they would have returned in 1978 It iswell settled that where a partys conduct results in an ambiguity,the am-biguity is not to be resolved in its favor I therefore reject these alternatecontentions of Respondent7Earlier that year,Jones had changed Montero's hours and schedule 512DECISIONSOF THE NATIONALLABOR RELATIONS BOARDabout the raise he's going to give us," saying it was "notgoing to be because of the union activity in thehotel. . . . He said Mr. Lee bought the property for areal estate investment and he wants to give the money hemakes to the employees."Upon being asked by counsel,Zamora recalled that Jones also"said if the union activi-ty keeps going they're going to lease. . .the bar andwe'd better start learning Cantonese. . .because [Lee]was going to lease to an oriental."Danelle Bell-Nagytestified that Jones began by asking if he should comeright to the point or beat around the bush. Told tofollow the former approach,Jones said that "we shouldall learn. . .to speak Cantonese because that'swhat'sgoing to happen,Mr. Lee's going to lease out the bar.He's nothappy aboutthe unionactivityin the hotel.[Jones]went on to say. . .Mr. Lee was not happy withthe bar operation. . . .He suspects anyone who handlesmoney.All bartenders are thieves."Bell-Nagy furthertestified that Jones added that Lee was antiunion but thathe "would rather put his money back towards employeebenefits than spend the money paying attorneys to fight... the Union."Askedabout the subject of raises, thewitness recalled that Jones mentioned a raise just beforethe meeting ended,sayingLee had decidedto give allthe Hotel employees a raise, effective June 1st. NeitherJones nor Tenveldon was called by Respondent as a wit-ness regarding what was said at this meeting, and Re-spondent's counsel offered no explanation for his failureto do so.8Later thatevening, at approximately 8 p.m., Bell-Nagywas working behind the bar when Tenveldon and theHotel's banquet manager, Ben Vinuya,approached her.The discriminatee testified, "Rudy said,Dani let me askyou something;how do you feel about signing some anti-union material?"Bell-Nagy replied that, while she hadnot signed a card for the Union,why should she signagainstit.Tenveldon replied that she could not staymiddle-of-the-road and that she would have to take a po-sition"one way or the other."Bell-Nagy refused,sayingthat she had been a long-time member of the Union andwould not execute a petition against it.°Shortly afterTenveldon and Vinuya left her, Bell-Nagy telephonedZamora, telling him what Tenveldon had requested.Thereafter,at 9 p.m., she approached Banquet ManagerVinuya and asked him what was going on with all the"anti-unionstuff"; Vinuya replied that he did not knowbut that "we were all told to go to our various depart-Jones was not called as a witness at the trial Respondent's counselstated no reason for his failure to do so. Lee, however,mentioned thatJones no longer worked for Respondent,having obtained employment atanother Los Angeles area hotelLee also testified that all Hotel employees were told that they wouldreceive a 5-percent wage increase.According to him,he initially dis-cussed the matter with Hoon Park in early April but employees were nottold until MayLee generally denied instructing Jones to speak to employees about theUnion.9 Robin Morrow testified that, subsequent to the employee meetingwith Jones and Tenveldon,she overheard the latter speaking to Bell-Nagy and asking her "how she felt about the Union and if she would bewilling to sign an antiunion petition."According to Morrow, Bell-Nagysaid that she had not signed for the Union as yet,and "why should shesign against the Union and she had been a member of the Union And shewould not go against it "ments and. . .ask people."Testifying that Tenveldonsimilarly spoke to him but on the previous evening (May5) by telephone,the Charging Party Zamora stated thatTenveldon told him that Lee was preparing"an anti-union [petition]"and asked"if I'm willing to sign."Zamora responded that he would not and wanted toremain"neutral."10Tenveldon did not testify withregard to these conversations and, as stated above, Re-spondent's counsel offered no explanation for not callingTenveldonas a witness.At approximately 10 p.m. on Sunday,May 8,Zamoratelephoned Bell-Nagy with the news that "they intendedto lease out the bar."Bell-Nagy immediately telephonedSam Patel inasmuch as, earlierthatnight, he had giventhe discriminatee her shifts for the coming week. Pateldisavowed knowledge of exactly what had occurred,saying"Ihave just found out myself." The next morn-ing,Hoon Park,the director of personnel, telephonedBell-Nagy and said,"I'm really sorry but they're leasing,they say they're leasing out the bar; could you pleasecome in and pick up your paycheck at 2:00 . . . thisafternoon."Park placed similar phone calls to Zamora,Morrow,and Montero,and the four discriminatees" ap-peared at the bar at 2 p.m. on May 9 in order to receivetheir final checks. According to Morrow, Dan Jones metwith them at that time and, when asked why no noticeof the bar leasing had been given to the employees, said"these things happen." Asked who would work at thebar when it reopened,Jones replied,according to Mon-tero, that"banquet people" would be utilized.The record establishes that, despite the likelihood of abusy night in the bar due to a boxing program at theForum,' 2 the facility was closed on Monday night andthat,while the bar reopened on Tuesday, May 10, oper-ations that evening were chaotic.According to bothMorrow and Bell-Nagy, who were present, it was anight of a Lakers' playoff game, and "it was a very busynight."Both women and Zamora,who also was there,observed new employees behind the bar and on thefloor.One waitress was a Korean girl whom Morrowand Bell-Nagy knew as Mrs.Lee's niece and who waswearing the uniform of a coffeeshop waitress,and SamPatel appeared to be having a difficult time getting bot-tles of liquor for the bar." Also, he asked for Zamora'shelp in operating the cash register and for Bell-Nagy'shelp in working a videotape recorder. Further, accord-ing to Morrow,service was "slow"and "the drinks werepoured inconsistently."13Finally,with regard to oper-ations at the bar subsequent to the discharges,Morrowtestified that she returned to the Hotel's bar facility fre-quently during May, June and July and observed Sam10 Zamora straightforwardly admitted that he and Tenveldon wereclose social friendsi i Each discriminatee appeared reluctant to testify regarding his or herdisciplinary record at the Hotel, and Zamora,in particular,exhibited arather inexact memory of events. Nevertheless,they were corroborativeand uncontroverted with regard to the events herein12 Bell-Nagy testified that boxing at the Forum was an event "whichwe get a very good crowdforA lot ofthe patrons stay in the Hotel andthey drink before and after the boxing "isMorrow testified that, as a resultof Lakers'playoff games in Mayand June,"this is the busiest timeof year forthe bar " AIRPORT PARK HOTELPatel"supervising"and "actinglike the same he didwhen we were working there." She added that Patelactedas if he was"managingthe bar, behind the bar."Thus, not onlywas he incharge of the cashregister butalso he wasinvolved "with the liquor behind the bar."' 4In presenting its defense to the allegationsof the com-plaint,Respondentfailed to controvert any of the fore-going recordevidence.Rather,Respondent contendsthat it entered into an agreementon April24 with KingLabor Services for thelatter toprovide barlabor atfixedrates, that such was intended as a preliminary stepto a lease agreementfor the baroperation at the Hotel,that the contracting parties mutually agreed upon May10 as the commencementdate for their April 24 agree-ment,and that thefourdiscriminateesweredischargedon May 9 in order forRespondent to "implement" theterms ofsaid agreement.At the outset, Charles Lee testi-fied that,inasmuch as he was not"comfortable" with thefood and beverage aspects of the business,'supon pur-chasingthe HotelinDecember 1986, his intent was tonot have to "handle" suchoperations and to "subleaseout" managementof therestaurant,coffeeshop, and bar.According to Lee,his goalfor each wasto have a leas-ing arrangementwherebythe lesseewould beresponsi-ble for managing the particularfoodand beverage oper-ation and,in return,Respondentwould receive a fixedpercentageof the income witha "minimum guarantee."Indeed,approximately2months afterpurchasing theHotel,Lee reached suchan agreement for leasing outoperationof theShanghaiGarden, the Hotel's restaurant.However, throughout 1987, hewas unable to locateanyone interested in assuming responsibilityfor the barbusiness.The recorddisclosesthat,in the latefall of thatyear,Lee metan individual,Frank Ferm,who is em-ployed by awholesaleproduce supplier which had, inthe past,sold itsproducts to the Hotel,at a local sushibar andthat the twobecame friends.Whenever theysubsequently met at this sushibar,Lee and Ferm dis-cussed various aspectsof thehotel businessand, accord-ing toFerm, Lee beganmentioning his desire"to leaseout hisbar operation." Ferm told Lee thathe had sever-al contactsin the foodand beverageindustry and offeredtomake inquiries.Thereafter,Ferm spoke to "a fewpeople,"one of whomwas the ownerof two BeverlyHills,Californiarestaurants,Herb Newman. The latterexpressed some interest,and, in February1988, Ferm in-formed Lee of his conversation with Newman.Lee testifiedthat,not until a month later,did he tele-phoneNewman andthatthe latter,in turn, put him intouchwithNewman'spartner in various businesses,"Babe" Croick. Croick, who describedhimself as beinginvolved inseveral types of businesses including restau-rants andbars, officeservices, temporary help, and park-14 Each discriminatee testified with regardto G.C. Exh. 2,an apparentadvertisement which had been posted by the employee timeclock on orabout May 6 Said document states that the Hotel had"immediate open-ings"for employees,including cocktailwaitressesThe discriminateesfurther denied that any openings for cocktail waitresses were available atthe time.is Explaining his discomfort with the food and beverage aspect of theHotel business,Lee stated,"It's not only steal money It's a lot of thinginvolved to having . . . food and beverage business "513ing lots, testified that, after Ferm spoke to Newmanabout the possibility of managing a hotel bar pursuant toa lease arrangement,he and Newman discussed the dealin general terms and,in Croick'swords, "played it light-ly."Then, according to Croick, just before he left for avacation in Palm Springs over the weekendof April 10,they decided to pursue negotiations with Lee.Accord-ingly, on or about April 14 or 15e Croick telephonedLee, and the latter"just said he wants out of the barbusiness.. . . And he's interested in sub-leasing the bar."Over the next 7 to 10days, according to both witnesses,Lee and Croick spoke two or threetimes, discussing anarrangementfor Croickto managethe Hotel's bar. Whatresulted from their discussions bears no relation to Lee'sdesired lease arrangement for the bar.According toCroick,he had become leary of entering into any sort ofleasing agreement for a business of a different type thanhe was involved in operating.However,remaining desir-ous of doing business with Lee,Croickassertedly sug-gested operating the bar "for a couple of months," utiliz-ing employees hired from his temporary help business,King Labor Services. As Croick testified, "I'll supply themanpower and womenpower and I'll just put it throughmy payroll, pay them whatever. . . .And we can nego-tiate after that."Croick further testified that Lee agreedto such an arrangement for a period of 60 days. WhileCroick credited himself with having suggested the par-ties' subsequent relationship,Lee describedsuch as being"mutually" agreed upon or possibly his idea-"it's a lotof talk...how it's leasing out and ... what kind oftime....At that time each other we don't know busi-ness together never been before.Then his idea,my ideaiswhy don't you couple of months lease the operation toinvolve them.Whatever is exactly cash flow how muchcome out.Then . . .real contract making couple monthsafter."Whoever suggested the type of arrangement,Croick and Lee agree that the former drafted the docu-ment memorializing their agreement,Respondent's Ex-hibit 3, and that both executed it at the Hotel on April24. Said document reads, as follows:April24, 1988Lee Hotel Corp.600 South Prairie AvenueInglewood,Calif. 90301Attn: Mr. Charles LeeRe: Management and Supplyingof Labor for theAirport Park Hotel Cocktail Lounge.Bartenders@12.00 Per Hour.CocktailWaitresses @8.00 Per Hour.The aboverates include all State and FederalPayroll Taxes.WorkmensCompensation Insuranceand Management Fees.This Agreementis for a periodof sixty (60) daysand shall terminate on June 24, 1988, at which timewe will negotiate to lease saidCocktail Lounge andpurchaseyour liquorlicense.This Agreement between Lee Hotel Corp. andKingLabor Serviceswill commence on May 10,1988. 514DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDWithregard to the signing of their agreement,Croickconceded that the onlydate on the document is in theupper right handcorner andthatnothing onitestab-lishesthe date ofeither signature,a factor which hetermed"insignificant."Croick thenassertedthatHillaryShockley, an individual who negotiatesreal estate dealson behalf of Lee, was presentat the timeLee and CroickexecutedRespondent'sExhibit 3; however,Respondentfailed to produce Shockley asa corroborating witness,offeringno reason for failingto do so.With regard to the terms of the asserted April 24agreement,May 10 was the date establishedas the com-mencement date.On thispoint,Croick testified that heaskedfor "a couple of weeks to set up with who I'mgoing to put inthere. . . . And we just picked out thedate."During cross-examination,Croick contradictedhimself, testifying that Lee establishedMay 10 as thestartingdate after he (Croick) said he would need "acouple of weeks" to become ready.Responding"I don'tknow" as to how May 10was chosenas the contractualstarting date,Charles Lee believed that it was Croickwho suggestedthatdate inasmuch as he(Croick) re-quired2 or 3 weeks to become ready to operate theHotel's bar.Next, by its terms,the agreementwas to befor a period of 60 days. According to Croick,he suggest-ed a 2-month term in order for him toevaluate the bar'sreceipts,"whatwas being takenin.Wehad some ideas. Iknew that was a busytime.. . .Iwas looking to seewhat the slowmonths were goingto be. . . . And weweregoing to get a readingfrom Mr. Lee on what ittookin theprevious year. . . . So itwas just amatter oftiming.I'd just seewhatwas going togo, if we weregoing to obligateourselves." As set forth above, the tes-timony of Charles Lee is unclearas towhether a 2-monthterm was amutually reachedidea orhis own pro-posal,but he failed to credit Croick withproposing it.Finally,pursuantto the terms of the alleged April 24agreement,Respondent was required to pay to KingLabor Services specifiedamountsfor the bartenders andcocktailwaitresseswho would workat theHotel's barand, out ofsaid payments,the latter wouldcompensatethe employeesand pay all necessary taxes and insuranceamounts. In reality,as Croick testified, almost from thecommencement of the agreement,Respondentmadedirect paymentsto thebartenders and cocktail waitress-es. Initially terming these"advances"and contending thepaymentswere not the "full"amounts contemplatedunderRespondent's Exhibit 3, Croick conceded that Re-spondent was directly paying the bar employees,subse-quent to May 10, what, in effect, was theirwage rates-"Whateveritcame to."Croick added thatRespondentwas well awareof the bar employees'wage rates inas-muchas "we bothof us negotiatedthat."Asked whichparty suggestedthis novel methodof compensating thebar employees, Croick pointed to Charles Lee, saying"thatwas [Lee's] way to operate." Asked why Leeadopted this payment policy, Croickclaimed ignorance,stating, "Inever paidattention.. .. And it didn'tmake adifferenceto me. . .because I'm gettingmy $12.00 perhour."' a Croick added that Respondent could pay em-ployees in the above manner as it controlled the employ-ee timeclock and had access to the timecard records.Conceding that the foregoing was not part of the em-ployee compensation arrangement with Croick, CharlesLee claimed that the suggestion for direct employee pay-ments came from Herb Newman who told him that thebar employees probably would need money on a dailybasis and would not be able to wait to receive a once-a-month payment''from KingLaborServices.18Casting doubt upon the validity of the asserted April24 agreement between Lee and Croick is the undisputedfact that,notwithstanding the stated intent of such andthe 4-1/2-month time period between the May 10 com-mencement date of the contract and the instant hearing,they had not, as yet, consummated any sort of leaseagreement for the Hotel bar and,according to Croick,remain in negotiations.While he opined that "hopefullyit'llbe worked out, such seems to be a rather dubiouspossibility at best.Thus, unbeknownst to Croick, andwhile supposedly negotiating in good faith with him,Lee, at thesame time,had Hillary Shockley approachZamora with regard to negotiating a lease arrangementwith him.Nothing resulted from these discussions inas-much as, according to Zamora,withdrawal of the instantunfair labor practice charge was a "condition" to anyagreement.When questioned about the impact of theZamora discussions upon his own lease negotiations,Croickstated that he had been unaware of any talks be-tween Zamora and Lee and,incredibly, added"if [Lee]had another avenue and he could make a better deal forhimself;fine."Thereupon, Croick conceded that anycontract he had with Lee was "probably" worth nomore than the paper on which it was printed and said,"If [Lee]would have come to me and said, 'I've got adeal with somebody.' I could take the paper and tear itup.... Because I really didn't have anything.... I hadnothing. It was a temporary deal."' 9Central to Respondent'sdefense to the unfair laborpractice allegations of the complaint is Charles Lee's as-sertion that he mentioned nothing with regard to eitherhis April 24 temporary labor agreement with King LaborServicesfor thehiring of bar personnel at the Hotel orhis commitment to enter into negotiations for a lease ar-rangement for the bar to anyone in the managerial hier-16 As this complicated payment system evolved,Respondent paid KingLabor Services the contractual amounts multiplied by the actual hoursworked with a deduction for the amounts paid directly to each employee.14 Contrary to Lee,Croick testified that the bar employees were paidtwice each monthi8 Croick claimed that,between Sunday,April 24,and Tuesday, May10, he visited the Hotel's bar on three occasions-he would"stop there inthe evenings"and remain"maybe an hour"Asked to describe what hedid,Croick said, "I'd just be in the lobby just hanging around " Bell-Nagy,Morrow,and Montero all denied ever having seen Croick prior tothe hearing19 According to Lee,he became aware subsequent to the May 9 lay-offs that one of the bartenders had spoken to Ray Jones about leasing thebar; Lee did nothing as the asserted April 24 agreement committed himto enter negotiations for such a lease with Babe Croick after a 2-monthperiodLee further testified that, after said 60-day period passed by with-out a lease agreement between Croick and him,he instructed HillaryShockley to reach Zamora and offer him the "same conditions" as pro-posed to Croick AIRPORT PARK HOTELarchy of the Hotel until as late as Tuesday, May 10, theeffective date of the allegedApril 24agreement.20 Ac-cordingly,Respondent argues that,when Jones spoke tothe bar employees on May 6, he was unaware of what-ever arrangements Lee made for the operation of theHotel bar.On this point, Lee maintained that this failureto communicate was deliberate on his part, explainingthat "this is my business operation style" and that"usual-ly I contract I never tell anybody."He added that theonly individual to whom he confided about his dealingswith Croick was his wife.Dan Jones,who clearly couldhave corroborated the foregoing testimony,was notcalled as a witness by Respondent,nor did Respondent'scounsel explain his failure to do so.In any event, bothLee and Croick testified that the changeover in manage-ment and staffing of the bar occurred,as scheduled, onMay 10, and,when asked if any confusion resulted, Leedenied that there were any complaints.Finally,Leestated that, completing his desire to not operate hishotels' food and beverage functions,he negotiated a leasearrangement for the Hotel's coffeeshop in July.As to the union activity at the Hotel,as set forthabove,Lee admitted being informed of such by RayJones in lateApril. Askedif he and Jones discussed strat-egy for dealings with the apparent organizing campaign,Lee says he spoke to Jones-"I asking to what yougoing on.Then he say but not much worry about thisnot much in people interesting to some people so I'm notconcerned about it. That's what I understand Jones say."Asked specifically if he believed the discriminatees mightbe prounion,Lee said,"Inever thought about the em-ployee bar area." He added that his concern was theentire employee complement at the Hotel and that Jonestold him not to be concerned as the employees did notseem to favor the Union.Thereafter,according to Lee,he paid little attention to the organizing efforts.B. AnalysisMy determination as to the legality of the May 9 dis-charges of Zamora, Bell-Nagy, Morrow,and Montero isgoverned by the traditional precepts of Board law in8(a)(1)and(3)dischargecases,asmodified by theBoard's decisioninWright Line,251 NLRB 1083 (1980),enfd. 662 F.2d 899 (1st Cir. 1981), cert. denied 453 U.S.989 (1982), approved inNLRB v. Transportation Manage-ment Corp.,462 U.S. 393 (1983). Thus, in order to estab-lish a prima facie violation of Section 8(a)(1) and (3) ofthe Act,the General Counsel must establish(1) that thealleged discriminatees engaged in union activities; (2)that the employer had knowledge of such; (3) that theemployer's actions were motivated by union animus; and(4) that thedischargeshad the effectof encouraging ordiscouragingmembership in a labor organization.WMUR-TV,253 NLRB 697, 703 (1980). Further, theGeneral Counsel has the burden of proving the afore-mentioned by a preponderance of the evidence.GonicMfg. Co.,141NLRB 201, 209 (1963). While the afore-mentioned analysis was easily applied in cases in whichthe employer'smotivation was straightforward,concep-20 Lee stated that he was not sure whether it was on Monday (May 9)or Tuesday(May 10)that he informed Jones of the new bar arrangement.515tual problems arose in cases in which the record evi-dence disclosed the presence of both a lawful cause andan unlawful cause for the discharge.In order to resolvethis ambiguity,inWright Line,supra,the Board estab-lished the following causation test in all 8(a)(1) and (3)cases involving employer motivation."First,we shall re-quire that the General Counsel make a prima facie show-ing sufficient to support the inference that protected con-duct was a 'motivating factor' in the employer's decision.Once this is established, the burden will shift to the em-ployer to demonstrate that the same action would havetaken place even in the absence of the protected con-duct."Id. at 1089. Two points are relevant to the forego-ing analytical approach.First, in concluding that theGeneral Counsel has established a prima facie violationof the Act, the Board will not "quantitatively analyze"the effect of the unlawful motive. The existence of suchis sufficient to make a discharge a violation of the Act.Id.at 1089 fn.14.Second,pretextual discharge casesshould be viewed as those in which "the defense of busi-ness justification is wholly without merit"(id. at 1084 fn.5),and the "burden shifting" analysis ofWright Lineneed not be utilized.Arthur Young & Co.,291 NLRB 39(1988).Iview the May 9 discharges of Zamora, Bell-Nagy,Morrow,and Montero as being of the latter type and,thus, patently violative of Section 8(a)(1) and (3) of theAct. In this regard, I believe that, while Respondent mayhave desired to lease out each of the Hotel's food andbeverage operations,includingthe bar, Charles Lee en-tered into no agreement,either for a leasehold or con-templating such an arrangement,at least until the week-end of May 6-9. Put another way, I believe Respond-ent's Exhibit 3,the asserted April 24 agreement betweenLee and Babe Croick is nothing more than a sham docu-ment or, at best,backdated in order to cover up Re-spondent's unlawful conduct.In support,Inote, at theoutset,that the collective testimony of the four allegeddiscriminateeswas not only utterly uncontroverted butalso corroborative to a significant degree and that eachimpressed me as testifying in a candid and straightfor-ward manner.21Therefore,each is credited as to theevents of April and May at the Hotel.Based upon saidtestimony and the record as a whole, I find that theUnion commenced an organizing campaign amongst theemployees of the Hotel in early April; that the allegeddiscriminatees participated,at least, to the extent of exe-cuting authorization cards; that Respondent was wellaware of the organizing campaign-perhaps earlier than21 I am mindful that each dlscnmmatee appeared reluctant to admitpossible disciplinary incidents and that Zamora, in particular,had a lessthan perfect memory of the events herein However,each appeared to behonestly recollecting events herein,and Respondent, for some reason,chose to call no witnesses to controvert their collective testimony. 516DECISIONS OF THENATIONALLABOR RELATIONS BOARDadmitted by Charles Lee22-and was concerned by it;23and that, in the midst of said union activity,the bar em-ployes concertedly protested the activities of Sam Patelbehind the bar to the extent that Lee admitted he be-lieved a work stoppage was possible.The foregoing con-vinces me that, when Dan Jones met with and addressedthe alleged discriminatees on the afternoon of May 6, hedid so on behalf of Charles Lee, who undoubtedly be-lieved that the Hotel's bartenders and cocktail waitresseswere leaders of the union organizing campaign,24 andwith the intent of coercing them into ceasing their pro-tected concerted activities.That such a conclusion is jus-tified can be seen from Jones'manner of speaking, whichmade it clear to the bar employees that he was communi-catingLee'smessage, and his language.Thus, at all times invoking the name of Respondent'sprincipal,Jones stated that he (Lee)was unhappy withthe Unionand did not like it25 and warned that unlessthe bar employees cooperated and the union activitiesceased,he would lease out the Hotel'sbar operation.Absent Jones'denialthat he spoke on behalf of Lee, Ifeel free to draw the inference that he, indeed,did so, ex-pressing Lee's exact sentiments.Moreover,what Jonessaidconveyedan unmistakable warning of the conse-quences of the discriminatees'concerted activities, onepatently violative of Section 8(a)(1) of the Act.TheBroker,282 NLRB 1265 (1987). Further, both prior toand immediately after Jones uttered his unlawful threat,Rudy Tenveldonasked discriminatees Bell-Nagy andZamora how each felt about executing an antiunion peti-tion.There is no assertion that either was a known unionadherent or that Respondent possessed any sort of justifi-cation for being involved in the circulation of such adocument and, despite a social friendship betweenZamora and Tenveldon,such interrogations are coerciveand violative of Section 8(a)(1) of the Act.Inner CityBroadcastingCorp.,281NLRB 1210 (1986);Parkview22 The uncontroverted record evidence is that the Union's organizingefforts commenced no later than early AprilWhile Lee maintained thatDan Jones did not inform of such until late April, given Lee's testimonythat Jones would immediately notify him of "major problems,"itseemsreasonable to conclude that union organizing would have constitutedsuch a circumstance necessitating immediate notification In any event, ofcourse,Jones was not called as a witness by Respondent in order to cor-roborate Lee89 Charles Lee asserted that Dan Jones specifically advised him thattheHotel's employees were not supporting the union organizing cam-paign and that,as a result,he was "not concerned" by it. Dan Jones wasnot called as a corroborative witness As a managerial employee and anadmitted supervisor,he undoubtedly would have been "favorably dis-posed" to testifying on behalf of Respondent.While Jones is no longerworking for Respondent and is presently employed by another Los An-geles area hotel,counsel offered no explanation for failing to subpoenaand call him as a witness The inference is, therefore, warranted that hewould have testified adversely to Respondent's interestsInternationalAutomated Machines,285 NLRB 1122 (1987)24 I do not rely on the testimony of Charles Lee herein Not only did Ifind him to be untruthful,lacking in candor,and entirely unpersuasivebut also significant portions of his testimony were uncorroborated whenRespondent clearly had the opportunity to do so I can only concludethat the failure to do so was caused by counsel's knowledge that wit-nesses, particularly Dan Jones,Rudy Tenveldon,and Charles Noh, couldnot do so.25 That the discriminatees could reasonably believe Jones was, in fact,speaking for Charles Lee can be seen from the fact that Lee himself toldemployees that the Union was a"waste of money" soon after he pur-chased the HotelGardens Care Center,280 NLRB 47 (1986). No bar em-ployee agreed to execute such a petitionand, within 72hours, each discriminatee was discharged and Respond-ent ostensibly began contracting out for bar employees.In the instant circumstances,including Charles Lee's un-disguised dislike for the Union,the continuing union or-ganizing campaign and the discriminatees'protected con-certed activities,Jones' threat-on behalf of Lee-tolease out the operation of the Hotel bar unless the baremployees cooperated and the union'activity ceased,Tenveldon's unlawful interrogation and the bar employ-ees' refusal to participate in antiunion activity,and thetiming of the discharges of the discriminatees,the con-clusion is justified,if not mandated,that said dischargeswere violative of Section8(a)(1) and(3) of the Act.My foregoing conclusions are buttressed by what Iperceive as the pretextual nature of Respondent's defenseto the complaint allegations,which,of course,ispre-mised upon the assertedApril 24 writtenagreement be-tween Charles Lee and Babe Croick and upon DanJones' ignorance of the arrangement between the formerindividuals.As to the April 24agreement,as statedabove, I believe that,at the least,the memorialized ver-sion of such,Respondent'sExhibit 3, was neither draftednor executed on or about the stated date or that, at themost,the document is nothing more than a sham. Thus,while the above exhibit bears the date, April 24, thereexists no evidence that said document was signed thenother than the testimony of both Lee and Croick. Theircredibility having been placed at issue,I have previouslydiscussed my impression that Lee was neither a candidnor a straightforward witness;I do not credit his testimo-ny herein.Perhaps more so than Lee, Croick impressedme as being an utterly disingenuous witness and one whohimself did not believe what he was stating while underan oath to be truthful.Likewise,I shall not credit his tes-timony as to events herein.In these circumstances,noting further that neither signature on Respondent's Ex-hibit 3 is dated and that Hillary Shockley, who asserted-lywitnessed the signing of the documenton April 24,was not called by Respondent as a corroborative witness,there exists no credible record evidence-nor do I find-that Respondent'sExhibit 3 was, in fact, executed on thestated date.Turning next to the asserted validity of the agreementitself,several factors establish its dubious value.Initially,the agreement's effective date of May 10 and the May 9terminations,which occurred within 72 hours of DanJones' unlawful threat, constitute a coincidence of suchmagnitude so as to strain credulity. That such is a justifi-able conclusion is best shown by the content of saidthreat-tolease out the Hotel's bar operationunless thediscriminatees ceased their union activities-and the factsthat not only was the uttering of said threat uncontro-verted by Respondent but also it was made clear to theemployees that the words were those of Charles Lee.While Lee may have intended to eventually lease out thebar, the timing of the threat establishes that either he hadnot yet decided to do so or had not located anyone withwhom to enter into a lease agreement.Further,whileCroick maintained that the 2 weeks between April 24 AIRPORT PARK HOTELand May 10 were necessary for him to staff the Hotelbar, he was contradictory as to whether he or Lee choseMay 10 as the agreement's effective date and,as Croickalready was in the business of operating bars, it is diffi-cult to believe he required such a period to arrange staff-ing.Next,while theterms of the asserted agreementcommitted the parties to eventual bargaining for a leasecontract,no such agreement had been reached as of theinstant hearing,and the record establishes that Lee hasacted in such utter disregard for his commitment so as torender the existenceof such highly doubtful. Thus, whileostensibly in the midst of lease contract bargaining withCroick and without notice to him, Lee offereda lease,under the same terms as proposedtoCroick, to theCharging Party Zamora.Inasmuch as Charles Lee evi-dently felt free to undermine his negotiations withCroick and as conceded by the latter, one may justifiablyinfer that the asserted April 24 agreement"probably"was worth no more than the paper on which it wasprinted.A third factor establishing the dubious validityof Respondent's Exhibit 3 concerns the mode of paymentto the bar employees subsequent to May 10. Thus, whileKing Labor Services was nominally the employer ofthose staffing the bar as of that date and the entity re-sponsible for their wages, what actually occurred wasthat Respondent continued to act in the capacity of em-ployer to the extent of making direct payments to thebar employees in amounts equal to their wages. More-over,Croick and Lee were inconsistent as to who wasresponsible for this method of payment, with Croickpointing to Lee, saying"that was Lee's way to operate,"and Lee claiming the system was proposed by noneother thanCroick'spartner,Herb Newman.Finally,pointing to the sham nature of the asserted agreement or,at least,to its hasty preparation is the situation at the baron May 9 and 10. Thus, the facility was closed on May 9notwithstanding the expectation of a large crowd due toa boxing program at the Forum and, while open the nextnight, the bar was staffed by Patel behind the bar andMrs. Lee's niece on the floor, both of whom appeared tobe inexperienced workers.The foregoing is reflective ofa lack of planning resulting from an unexpected occur-rence-in this case,the instant discharges.Support forthis conclusion comes from the fact that,notwithstandingLee's testimony that he did not inform Jones of his ar-rangementwith Croick until Monday or Tuesday, thediscriminatees were made aware of their fates as early asSunday evening.Such suggests that the discharge deci-sion was reached some time over the weekend of May 7and 8.With regard to the claimed ignorance of Dan Jonesconcerning whatever arrangements for the operation ofthe bar were by Lee and Croick, Charles Lee maintainedthat his failure to communicate with Jones was deliber-ate, an aspect of his so-called "business operation style."The necessary corollary to this, of course, is that, whenJones spoke to the discriminatees on May 6, he was nei-ther unauthorized to do so nor spoke on behalf of Lee.As with the validity of his agreement with Croick, sever-alfactors suggest that said contentions were nothingmore than fabrications,designed to support Respondent'sdefense.Initially, of course, I have expressed my view as517to Lee'slack of candor while testifying.On this point, atleast,more compelling is Respondent'sfailure to calleither Jones orCharlesNoh in order to corroborateLee's assertion as to his operating"style."As set forth infootnote 23, supra, given both Jones and Noh's manage-ment positions in May, it islikelythat each would havebeen"favorablydisposed"to testifying in Respondent'sbehalf.By not calling either official as a witness and of-fering no explanation for failing to do so, Respondent hasleftme little choice but to infer that, had either Jones orNoh testified,he would have done so adversely to Re-spondent's interests.International AutomatedMachines,supra.Further,I note that leasing out a significant hotelfunction is hardly of trifling concern,and I find it impos-sible to believe that any corporate official would deliber-ately not communicate the fact of such an arrangementto the individuals who were responsiblefor day-to-dayhotel business.To the contrary,Jones' uncontrovertedthreat,spoken in terms ofLee'sdislikes and intentions, tothe discriminatees on May 6 suggests close consultationbetween the two.In short,Ido not creditLee'suncorro-borated testimony that he distanced himself from hotelbusiness and that he was "not concerned"with the unionorganizing campaign.Rather, based upon the foregoingand the record as a whole, I believe that Lee was in-volved to theextent of directing Jones to threaten thebar employees with the leasingout ofthe bar operationunless they ceased their union activities,undoubtedly in-volving himself in the terminationsof thediscriminatees,and negotiating a hasty agreementwith Croick for thestaffing of the bar, a scheme designed to disguise the truemotive for the terminations-the discriminatees'suspect-ed role in the union organizing campaign at the Hotel.26In short, I conclude that Respondent's discharges of em-ployees Zamora,Montero, Bell-Nagy, and Morrow onMay 9 were violative of Section 8(a)(1) and(3) of theAct.CONCLUSIONS OF LAW1.Respondent is an employer engaged in commerceand in a business affecting commerce within the meaningof Section 2(6) and(7) of the Act.2.By terminating employees Zamora, Bell-Nagy,Morrow, and Montero on May 9, 1988, becauseof theirsuspected role in a union organizing campaign, Respond-ent engaged in conduct violative of Section 8(a)(1) and(3) of the Act.3.By threatening to lease out the bar operation of theHotel unless employees ceased their union activities, Re-spondent engaged in conduct violative of Section 8(a)(1)of the Act.4.By interrogating employees as to their union sympa-thies,Respondent engaged in conduct violative of Sec-tion8(a)(1) of the Act.5.Respondent's unfair labor practices affect commercewithin the meaning of Section 2(6) and(7) of the Act.26 Croick's motive for cooperating with Respondent was, of course, hisdesire toobtain a lease agreementfor the Hotel's bar operation. 518DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDREMEDYHaving found that Respondent engaged in seriousunfair labor practices in violation of Section 8(a)(1) and(3) of theAct, Ishall recommend that it be ordered tocease and desist from such conduct and to take certainaffirmative action designed to effectuate the purposesand policies of theAct. Ihave concluded that Respond-ent unlawfully terminated employees Reinaldo Zamora,Danelle Bell-Nagy, Robin Morrow,and Pedro Monteroon May 9, 1988, because each participated in a union or-ganizing campaign.Accordingly,I shall recommend thatRespondent be ordered to reinstate each to his or herformer position of employment or, if such no longerexists, to a substantially equivalent position.Further, Ishall recommend that Respondent be ordered to makeZamora,Bell-Nagy,Morrow,andMontero whole forany lost earnings he or she may have suffered as a resultof the discrimination practiced against him or her as pre-scribedinF.W.WoolworthCo.,90 NLRB289 (1950),andIsis Plumbing Co.,138 NLRB710 (1962),plus inter-est as computed inNew Horizonsfor theRetarded,283NLRB 1173 (1987).27Additionally,I shall recommendthat Respondent be ordered to post a notice,setting forthits obligations.On these findings and conclusions and on the entirerecord,I issue the following recommended28ORDERThe Respondent, Lee Hotel Corp. d/b/a Airport ParkHotel, Inglewood,California,itsofficers,agents, succes-sors, and assigns, shall1.Cease and desist from(a)Discharging employees because they engaged inunion or other protected concerted activities or suspect-ed that they so acted.(b) Threatening employees that it would lease out theHotel bar facility unless they ceased engaging in unionactivities.27 UnderNew Horizons,interest is computed at the "short-term Federalrate"for the underpayment of taxes as set forth in the 1986 amendmentto 26 U S C. § 662128 If no exceptions are filed asprovided by Sec 102 46 ofthe Board'sRules and Regulations,the findings, conclusions,and recommendedOrder shall, as providedin Sec 102 48of theRules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses(c) Interrogating employees regarding their union sym-pathies.(d) In any like or related manner interfering with, co-ercing, or restraining employees in the exercise of theirrights guaranteed by Section7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Offer reinstatement to employees Reinaldo Zamora,Danelle Bell-Nagy, Robin Morrow, and Pedro Monteroto their former positions or, if no such jobs exist anylonger, to substantially equivalent positionsof employ-ment and make eachwhole for thediscrimination againsthim or her in the manner set forth in the remedy sectionabove.(b) Expunge from its files any references to the May 9,1988 discharges of Zamora,Bell-Nagy,Morrow, andMontero, and notify each in writing that this has beendone and that evidence of the discharges will not beused as a basis for any future personnel actions againsthim or her.(c)Preserve and, on request,make available to theBoard or its agents for examination and copying, all pay-roll records,social security payment records,timecards,personnel records and reports, and all other records nec-essary to analyze the amount of the backpay due underthe termsof this Order.(d) Post at the Airport Park Hotel wherever notices toemployees are customarily posted copies of the attachednoticemarked"Appendix."29Copiesof thenotice onforms provided by the Regional Director for Region 31,after being signed by Respondent's authorized represent-atives, shall be posted for 60 consecutive days in conspic-uous places, including all places where notices to em-ployees are customarily posted.Reasonable steps shall betaken by Respondent to ensure that the notices are notaltered,defaced,or covered by any other material.(e)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has been takento comply.29 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading"Posted by Order of the Nation-alLabor Relations Board"shall read"Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."